ELECTRONIC RECORD




COA#       02-12-00246-CR                         OFFENSE:         22.021


           Bobby Fitzgerald Lewis v. The
STYLE:     state of Texas                         COUNTY:          Wichita

COA DISPOSITION:       AFFIRM                     TRIAL COURT:     30th District Court


DATE: 02/06/14                     Publish: NO    TC CASE #:       49,760-A




                         IN THE COURT OF CRIMINAL APPEALS



          Bobby Fitzgerald Lewis v. The State
STYLE:    of Texas                                     CCA#:
                                                                        iot-w
         APPZLLJ^A/T7**                Petition        CCA Disposition: (?//A"fS ^fi/'/l? (^
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:          &jT^/5^
 Grovn'fe*/    /^ ir^vm-M £    JUDGE:                                    f- <^~
DATE: ?W. /7s Z0/V     f>">"'M S|GNED.                                                   pc
JUDGE:     fc                      ;                   PUBLISH:,                         DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD